Exhibit 32.1 CERTIFICATION Pursuant to 18 U.S.C. Section1350 as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to 18 U.S.C. Section1350 as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Nuvectra Corporation (the “Company”), does hereby certify, to such officer’s knowledge, that: The Quarterly Report on Form 10-Q for the quarter ended April 1, 2016 (the “Form 10-Q”) of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 11, 2016 /s/ Scott F. Drees Scott F. Drees Chief Executive Officer (Principal Executive Officer) Dated: May 11, 2016 /s/ Walter Z. Berger Walter Z. Berger Chief Financial Officer (Principal Financial Officer) This certification is being furnished solely to accompany this Form 10-Q pursuant to 18 U.S.C. Section1350, and is not being filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, and is not to be deemed incorporated by reference into any filing of the Company except to the extent the Company specifically incorporates it by reference therein.
